Exhibit 32.1 CERTIFICATION PURSUANT TO RULE 13a-14(b) or RULE 15d-14(b) AND 18 U.S.C. SECTION 1350 (AS ADOPTED PURSUANT TO SECTION SARBANES-OXLEY ACT OF 2002, AS AMENDED) Pursuant to 18 U.S.C. Section 1350 (as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, as amended), the undersigned officer of TX Holdings, Inc., a Georgia corporation (the “Company”), does hereby certify that: The Quarterly Report on Form 10-Q for the quarter June 30, 2017 (the “Report”) of the Company fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended, and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: July 28,2017 Signed: /s/William L. Shrewsbury Name: William L. Shrewsbury Title: Chief Executive Officer (Principal Executive Officer
